Citation Nr: 9934508	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania

THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for alcoholism and depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bipolar disorder 
and affective disorder.

4.  Entitlement to service connection for phlebitis.

5.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran had active duty for training from May 1979 to 
September 1979, and he served on active duty from October 
1980 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO decision that denied service connection 
for a bipolar disorder and affective disorder, PTSD, 
depression, alcoholism, phlebitis, and pancreatitis.   The RO 
previously denied service connection for alcoholism and 
depression in April 1992, and the veteran did not timely 
appeal that decision.  Thus the April 1992 RO decision is 
final, and the proper issue as to these conditions is whether 
there is new and material evidence to reopen the claim for 
service connection for alcoholism and depression.  38 
U.S.C.A. § 5108, 7105.  Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996). 


FINDINGS OF FACT

1.  The veteran did not timely appeal an April 1992 RO 
decision denying service connection for alcoholism and 
depression.  Evidence received since the April 1992 decision 
is cumulative or redundant of evidence previously considered, 
or by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

2.  There is no satisfactory diagnosis of PTSD related to 
service.  

3.  The veteran has not presented competent evidence of 
plausible claims for service connection for a bipolar 
disorder and affective disorder, phlebitis, and pancreatitis.




CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim for service connection for alcoholism and 
depression; and the April 1992 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

3.  The veteran has not submitted well-grounded claims for 
service connection for a bipolar disorder and affective 
disorder, phlebitis, and pancreatitis.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Background

The veteran had active duty for training in the Army from May 
1979 to September 1979, and he had active duty in the Army 
from October 1980 to October 1983.  Following military 
training in the United States, he was stationed in Germany.

The veteran's service medical records from both his 1979 
active duty for training, and his 1980-1983 active duty, do 
not show a psychiatric disorder, phlebitis, or pancreatitis.  
The records indicate he was released from a hospital in 
October 1981 after 26 days of treatment for alcoholism.  He 
was treated later in October 1981 for alcoholic gastritis.  
On the September 1983 medical history portion of the service 
separation examination, no complaints were reported.  
Clinical examination of all pertinent systems was normal.  

The veteran reported to a VA outpatient clinic on referral 
from the VA substance abuse treatment program in November 
1990; the impression was alcohol dependence.  Subsequent 
outpatient records show treatment for alcohol abuse.

The veteran was admitted to the rehabilitation program at a 
VA Medical Center (VAMC) as an inpatient in December 1990.  
He reported past treatment for alcoholism, including during 
service.  He was discharged from the program in January 1991 
with a diagnosis of alcohol dependence.

The veteran was readmitted to the VAMC as an inpatient in 
November 1991.  It was noted that he had some suicidal 
ideation, and a psychiatric consultation was recommended.  He 
was referred to the substance abuse treatment program.  It 
was noted that he refused to go on a rehabilitation program 
and was discharged against medical advice.  The diagnoses 
were alcoholism and personality disorder.  

The veteran was readmitted to the VA substance abuse 
treatment program in December 1991 for depression, suicidal 
thoughts, and alcoholism.  He denied any major medical 
problems in the past or presently.  He was discharged later 
in December 1991 after having received maximum hospital 
benefits.  The diagnoses were adjustment disorder with mixed 
emotional features, alcohol dependence, and antisocial 
traits.  Additional outpatient treatment records show 
continued visits at the VA mental health clinic through March 
1992.  Diagnoses included alcoholism, depression (dysthymic 
disorder), personality disorders, and adjustment reaction.

In April 1992 the RO denied service connection for alcoholism 
and depression.  The veteran did not timely appeal following 
notification of that decision.  

Evidence received after the April 1992 RO decision includes 
numerous VA treatment records from 1992 and later, noting 
alcohol dependence.  In a July 1992 psychological evaluation 
for vocational rehabilitation, the veteran's history of 
alcohol treatment was noted.

In a March 1994 letter, B. L. Rottschaefer, M.D., reported 
that an examination showed the veteran had moderately severe 
bipolar disorder and alcohol abuse that made him 
unemployable.

The veteran was admitted to Allegheny Valley Hospital in June 
1995 after he had sustained a fractured jaw in a fight 3 
nights earlier.  He gave a medical history of being treated 
by the VA for a major affective disorder and alcohol abuse.  
A review of pertinent systems was normal, and there were no 
findings relative to pancreatitis or phlebitis.  He had a 
closed reduction of a fractured right mandible.  The 
diagnoses were fractured right jaw, multiple contusions over 
the face and neck, history of alcohol abuse, and possible 
affective disorder.

An August 1995 medical history report from Rakesh Kumar, M.D. 
notes the veteran had a history of a bipolar disorder, 
alcoholism, an affective disorder, and PTSD from being a 
combat veteran.  The final diagnoses included status post 
repair of a fractured jaw.

A discharge summary from Citizens General Hospital shows the 
veteran was admitted from the emergency room for abdominal 
pain in October 1995, and the impression was alcoholic 
pancreatitis.  There was a history of chronic alcohol abuse 
since he was 17 years old.  He reported that that he normally 
went to the VAMC for bipolar disease and PTSD.  The discharge 
diagnoses were acute pancreatitis, heavy alcohol abuse, heavy 
cigarette smoker, and PTSD.

During a November 1995 admission to Citizens General 
Hospital, the veteran was treated for thrombophlebitis of the 
left leg.  A history of a bipolar disorder was also noted.  
During an August 1996 admission to this hospital, it was 
noted he had chronic phlebitis of the left leg.

An August 1996 Social Security Administration (SSA) 
Administrative Law Judge's (ALJ) decision notes the veteran 
was found disabled for SSA purposes.  Medical records from 
the 1990s were considered.  Conditions noted included a 
personality disorder, a bipolar disorder, PTSD, alcoholism 
with acute pancreatitis, a goiter, and phlebitis.  

In September 1996 the veteran filed his initial claim for 
service connection for PTSD, a bipolar disorder and affective 
disorder, phlebitis, and pancreatitis, and he applied to 
reopen claims for service connection for alcoholism and 
depression.  He listed treatment for phlebitis in 1995 and 
for pancreatitis in 1996.

The veteran was admitted to a VAMC in November 1996, 
primarily for treatment of alcoholism.  The typed discharge 
summary lists final diagnoses of alcohol dependency (primary 
condition treated) and bipolar illness; a handwritten entry 
from later that month (after the veteran was discharged and 
after the discharge summary was prepared) lists an additional 
diagnosis of PTSD.  

The veteran was treated at Citizens General Hospital in 
January 1997, and diagnoses included alcoholism and anxiety.

On a VA psychiatric examination in January 1997, it was noted 
that the veteran was seeking service connection for PTSD due 
to service.  He claimed that while in service he was at 
Ramstein Air Force Base on guard duty when there was a 
terrorist attack and he was ordered to pull bodies out of a 
building that blown up.  He stated he was admitted to an Army 
hospital for alcoholism after this event.  It was noted he 
could not provide more details of the event.  He reported he 
could not handle being around people or handle stress as a 
result of this event.  He reported he had recently been 
hospitalized for phlebitis and that there was a history of 
pancreatitis related to his alcoholism.  The examiner 
reviewed the veteran's history.  The diagnoses were chronic 
alcohol abuse and dependence; chronic dysthymic disorder 
secondary to occupational, social, medical, and financial 
problems associated with alcoholism; and mixed personality 
disorder.  Physical conditions noted included a history of 
pancreatitis and phlebitis.  The doctor reported that there 
was no evidence of PTSD with regard to symptomatology and the 
examiner questioned the nature of the veteran's claimed 
stressor.  

On a February 1997 VA general medical examination, the 
veteran reported that a diagnosis of PTSD had been made at a 
VA clinic.  It was reported that the veteran had been treated 
with Coumadin for thrombophlebitis a year and a half ago and 
that this condition had resolved.  It was reported that that 
the veteran had been in alcohol rehabilitation many times and 
had developed pancreatitis.  Following physical examination, 
the diagnoses were chronic alcoholism, history of 
gastrointestinal bleeding times two, chronic pancreatitis 
with acute exacerbation, history of elevated liver enzymes, 
thrombophlebitis, chronic smoker, and PTSD and bipolar 
disease.

The veteran was brought to Armstrong County Memorial Hospital 
in April 1997 for alcohol abuse and suicidal ideation.  On 
the report of past medical history, diagnoses of PTSD, 
alcohol abuse, and depression were noted.  He left the 
hospital against medical advice prior to admission.  

The veteran was admitted to The Psychiatric Institute in July 
1997, primarily for treatment of alcoholism.  Diagnoses 
included alcohol dependence, bipolar disorder, PTSD, and 
mixed personality disorder.  It was also noted the veteran 
had a history of pancreatitis and alcoholic liver diseae.

A discharge summary from Citizens General Hospital show the 
veteran was admitted in April 1998 for the chief complaints 
of excessive alcohol intake for the last few weeks with 
severe dehydration and abdominal pains.  It was noted that he 
had a history of bipolar depression, recurrent alcoholism, 
and pancreatitis.  He was treated with IV fluids, sedatives, 
and vitamins.  The final diagnoses in May 1998 were acute 
pancreatitis, acute and chronic alcoholism, and tobacco 
abuse. 

II  Analysis

A.	Application to Reopen a Claim for Service Connection for 
alcoholism and depression 

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active service in the line of duty, but no compensation 
may be paid if the disability is the result of the person's 
own willful misconduct or the abuse of alcohol or drugs.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A claim for service connection for a alcoholism and 
depression was previously denied by the RO in an unappealed 
April 1992 decision.  This decision is considered final, with 
the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Evidence on file at the time of the 1992 RO decision included 
the veteran's service medical records, which showed treatment 
for alcoholism but no acquired psychiatric disorder, and the 
veteran was separated from active service in 1983.  Other 
evidence included post-service medical records showing 
treatment for alcoholism and depression in the early 1990s. 

Evidence submitted subsequent to the 1992 RO decision 
includes records of VA and non-VA treatment, in and after 
1992, and these continue to show diagnoses including 
alcoholism and depression.  

First, with regard to the claim for service connection for 
alcoholism, the record contains diagnoses of alcohol abuse 
both during and after service.  There has been no change in 
the facts of this case since the 1992 RO decision denying 
service connection for alcoholism.  Legal authority provides 
that alcoholism is a willful misconduct condition and may not 
be service connected.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 
3.301; VAOPGCPREC 7-99, 2-98, 2-97.  Generally, where the law 
and not the evidence is dispositive, the claim must be denied 
because of the absence of legal merit or lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  In 
any event, there certainly is no new and material evidence to 
reopen the claim for service connection for alcoholism.

With regard to the claim for service connection for 
depression, the Board notes that additional medical evidence 
continues to show depression during the 1990s.  This is 
cumulative, not new, evidence.  Moreover, it is not material 
evidence since it does not link the depression with the 
veteran's military service.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

The Board concludes that new and material evidence has not 
been submitted since the 1992 RO decision that denied service 
connection for alcoholism and depression.  Thus, the claim 
has not been reopened, and the 1992 RO decision remains 
final.

B.	Service connection for PTSD

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed to the extent possible, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a); Gaines v. West, 11 Vet.App. 353 (1998); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999).]

Service medical records from the veteran's 1979 active duty 
for training and his 1980-1983 active duty show no 
psychiatric disorder.  After service, beginning in 1990 and 
continuing to the present, the veteran received treatment for 
alcohol abuse and variously diagnosed psychiatric conditions.  
Prior to 1995, there was no reference to PTSD or to stressors 
from service.  The first medical evidence of record, that the 
veteran might have PTSD, is from 1995.  There are subsequent 
assessments of PTSD, along with more common assessments of 
alcohol abuse and other psychiatric disorders.  These records 
do not associate the diagnosis of PTSD with any specific 
stressor from service, and some of the records include an 
erroneous history that the veteran served in combat.  The 
outpatient records do not provide a clear diagnosis of PTSD, 
which is the first requirement for service connection under 
38 C.F.R. § 3.304(f).  A clear diagnosis of PTSD means one 
that is unequivocal.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

On the other hand, the 1997 VA psychiatric examination 
conducted for the purpose of determining whether the veteran 
has PTSD found no PTSD.  The conclusion of no PTSD on this 
examination is supported by clinical findings and a review of 
all the evidence; it is considered far more probative than 
the notations of PTSD (apparently made based on self-reported 
history provided by the veteran) contained elsewhere in the 
record.

The veteran's own assertion that he has PTSD is not 
cognizable evidence since, as a layman, he has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the weight of the evidence demonstrates 
that the veteran has no satisfactory diagnosis of PTSD, which 
is one mandatory requirement for service connection.  38 
C.F.R. § 3.304(f).

Even if there were a proper diagnosis of PTSD, another 
requirement for service connection is credible supporting 
evidence that a claimed in-service stressor actually 
occurred.  Id.  The veteran served during peacetime in 
Germany.  In spite of a notation in the veteran's post-
service treatment records that he was a combat veteran, the 
evidence is clearly to the contrary.  Since the veteran did 
not engage in combat, bare allegations are insufficient to 
establish service stressors for PTSD; rather, stressors must 
be corroborated by official service records or other credible 
supporting evidence.  Cohen, supra; Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
The veteran's official service records give no support for 
any in-service stressor.  The veteran has specified only one 
specific service stressor (an incident in which there was a 
terrorist attack at a base in Germany); a VA psychiatric 
examiner questioned this being a stressor for the veteran and 
also found no evidence of PTSD.  This incident does not 
constitute a personal stressor for the veteran.  There is no 
credible supporting evidence that any other in-service 
stressor, which might lead to PTSD, actually occurred, which 
is one of the requirements for service connection.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.	Service connection for a bipolar disorder and affective 
disorder, phlebitis, and pancreatitis 

The veteran also claims service connection for a bipolar 
disorder and affective disorder, phlebitis, and pancreatitis.  
These claims present the threshold question of whether he has 
met his initial burden of submitting evidence to show that 
they are well grounded, meaning plausible.  If he has not 
presented evidence that his claims are well grounded, there 
is no duty on the part of the VA to assist him with his 
claims, and the claims must be denied.  38 U.S.C.A. § 
5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  For the 
his claims for service connection to be plausible or well 
grounded, they must be supported by competent evidence, not 
just allegations. Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The veteran's service medical records are negative for a 
psychiatric disorder (including bipolar disorder and 
affective disorder), phlebitis, or pancreatitis.  The veteran 
was separated from active duty in 1983, and there is no 
evidence of a psychosis within the year thereafter as 
required for a presumption of service incurrence.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The claimed conditions are first shown in the 1990s, 
many years after service.  The veteran has not presented 
medical evidence linking a bipolar disorder and affective 
disorder, pancreatitis, and phlebitis with his service; 
without such competent medical evidence, the claims for 
service connection must be denied as not well grounded.  38 
U.S.C.A. § 5107(a); Caluza, supra.


ORDER

The application to reopen the claim for service connection 
for alcoholism and depression is denied.

Service connection for PTSD is denied. 

Service connection for a bipolar disorder and affective 
disorder is denied.

Service connection for phlebitis is denied.

Service connection for pancreatitis is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

